         Case 8:19-ap-00497-RCT             Doc 4     Filed 10/30/19       Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA

RE:
                                                         CASE NO. Case No. 8:18-bk-8833 RCT
ROLAND VANCE ASKINS, III,                                CHAPTER 7 PROCEEDING

_________________________________/


NANCY J. GARGULA,
UNITED STATES TRUSTEE FOR REGION 21

                ,Plaintiff,
vs.

ROLAND VANCE ASKINS, III,                                Adv. Pro. No. 19-ap-00497-RCT

             Defendants,
_________________________________/

                                 ANSWER TO COMPLAINT

        ROLAND VANCE ASKINS, III, Defendant in the above referenced case, by and

through his undersigned counsel, herein response to the number paragraphs of the Adversary

Complaint filed by NANCY J. GARGULA,.


        1.      Admits the jurisdictional allegations contained in numbered paragraphs 1

                through 3.

        2.      Admits the allegations contained in paragraphs: 1 through 18.

        3.      Denies the allegations contained in the remaining paragraphs.

        4.      As and for his First Affirmative Defense, the Defendant would show that

                subsequent to this case being filed he provided his amended 2018 tax return.

        5.      As and for his Second Affirmative Defense, the Defendant would show that he

                has produced all items that are within his care, custody and control.

                         CERTIFICATE OF SERVICE

        I certify that a copy of this document was electronically served via the ECF Filing System

to the person listed below on October 30, 2019.
         Case 8:19-ap-00497-RCT   Doc 4   Filed 10/30/19       Page 2 of 2




Benjamin E. Lambs
Trial Attorney
Fla. Bar No. 774197
501 E. Polk Street, Suite 1200
Tampa, FL 33602
Attorney for Plaintiff



                                     Respectfully submitted,


                                     ORSINI & ROSE LAW FIRM


                                     By:/s/ Scott T. Orsini
                                             Scott T. Orsini
                                             Florida Bar No. 855855
                                             5315 1st Avenue S.
                                             SAINT PETERSBURG, FL 33707
                                             Tel. (727) 323-9633
                                             Fax (727) 323-5149
                                             E-Mail: sorsini@attorneysusa.com
                                             Secondary E-Mail:
                                             orsinilaw1995@gmail.com
                                             Attorney for Defendant s
